DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 26 November 2019 in reference to application 16/696,378.  Claims 1-25 are pending and have been examined.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 24 and 25 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21 and 22 of prior U.S. Patent No. 9,886,953. This is a statutory double patenting rejection.

Claim 24: A method, comprising: 
Claim 21: A method, comprising: 
at an electronic device with a display, a microphone, and an input device: 
at an electronic device with a display, a microphone, and an input device: 
while the display is off, receiving user input via the input device; 
while the display is off, receiving user input via the input device; 
determining if the user input meets a predetermined condition; 
determining if the user input meets a predetermined condition; 
determining if the display is enabled as a result of the user input meeting the predetermined condition; 
determining if the display is enabled as a result of the user input meeting the predetermined condition; 
in accordance with a determination that the display is enabled, sampling audio input received via a microphone; 
in accordance with a determination that the display is enabled, sampling audio input received via a microphone; 
determining whether the audio input comprises a spoken trigger; and 
determining whether the audio input comprises a spoken trigger; and 
in accordance with a determination that audio input comprises the spoken trigger, triggering a virtual assistant session.
in accordance with a determination that audio input comprises the spoken trigger, triggering a virtual assistant session.
Claim 25: An electronic device comprising: 
Claim 22: An electronic device comprising: 
a display; 
a display; 
one or more processors; 
one or more processors; 
a memory; and 
a memory; and 
one or more programs, wherein the one or more programs are stored in memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
one or more programs, wherein the one or more programs are stored in memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
while the display is off, receiving user input via an input device; 
while the display is off, receiving user input via an input device; 
determining if the user input meets a predetermined condition; 
determining if the user input meets a predetermined condition; 
determining if the display is enabled as a result of the user input meeting the predetermined condition;  109 113692857Attorney Docket: P26157USC1/77870000212201 
determining if the display is enabled as a result of the user input meeting the predetermined condition; 
in accordance with a determination that the display is enabled, sampling audio input received via a microphone; 
in accordance with a determination that the display is enabled, sampling audio input received via a microphone; 

determining whether the audio input comprises a spoken trigger; and 
in accordance with a determination that audio input comprises the spoken trigger, triggering a virtual assistant session.
in accordance with a determination that audio input comprises the spoken trigger, triggering a virtual assistant session.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,886,953. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 9,886,953 anticipate the limitations of the instant claims as laid out in the chart below.

Instant Application
US Patent 9,886,953
Claim 1: A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display, a microphone, and an input device, cause the electronic device to: 
Claim 1: A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display, a microphone, and an input device, cause the electronic device to:
receive user input via the input device; 
receive user input via the input device;
determine whether the user input meets a predetermined condition; 
determine if the user input meets a predetermined condition;

determine if the display is enabled as a result of the user input meeting the predetermined condition; in accordance with a determination that the display is enabled, sample audio input received via the microphone;
determine whether the audio input comprises a spoken trigger; and
determine whether the audio input comprises a spoken trigger; and 
in accordance with a determination that audio input comprises the spoken trigger: 
in accordance with a determination that audio input comprises the spoken trigger,
trigger a virtual assistant session; and 
trigger a virtual assistant session
provide a haptic output.
Claim 9: provide a haptic output
Claim 2: The non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with receiving the user input meeting a predetermined condition, receive the user input while the display is off.
Claim 1: cause the electronic device to: while the display is off, receive user input via the input device;
Claim 4: The non-transitory computer readable storage medium of claim 1, wherein the predetermined condition is based on an amount of lifting of the electronic device during a time interval, the amount of lifting determined from an accelerometer of the electronic device.
Claim 2: The non-transitory computer readable storage medium of claim 1, wherein the predetermined condition is based on an amount of lifting of the electronic device during a time interval, the amount of lifting determined from an accelerometer of the electronic device.
Claim 5: The non-transitory computer readable storage medium of claim 1, wherein the predetermined condition is based on smoothness of a lifting of the electronic device during a time interval, the smoothness of the lifting determined from an accelerometer of the electronic device.
Claim 3: The non-transitory computer readable storage medium of claim 1, wherein the predetermined condition is based on smoothness of a lifting of the electronic device during a time interval, the smoothness of the lifting determined from an accelerometer of the electronic device.
Claim 6: The non-transitory computer readable storage medium of claim 4, wherein the predetermined condition comprises a minimum period of dwell time in a position in accordance with the lifting of the electronic device.
Claim 4: The non-transitory computer readable storage medium of claim 2, wherein the predetermined condition comprises a minimum period of dwell time in a position in accordance with the lifting of the electronic device.
Claim 7: The non-transitory computer readable storage medium of claim 1, wherein the predetermined condition 
Claim 5: The non-transitory computer readable storage medium of claim 1, wherein the predetermined condition 
Claim 8: The non-transitory computer readable storage medium of claim 1, wherein the predetermined condition comprises detecting touch input on a touch-sensitive surface of the electronic device.
Claim 6: The non-transitory computer readable storage medium of claim 1, wherein the predetermined condition comprises detecting touch input on a touch-sensitive surface of the electronic device.
Claim 9: The non-transitory computer readable storage medium of claim 1, wherein the non- transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: determine whether the display is on; and 
Claim 1: determine if the display is enabled as a result of the user input meeting the predetermined condition; 
wherein the sampling of audio input occurs in accordance with a determination that the display is on.
in accordance with a determination that the display is enabled, sample audio input received via the microphone;
Claim 10: 	The non-transitory computer readable storage medium of claim 1, wherein the non- transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with determining whether the display is on, determine whether the backlight of the display is on.
Claim 7: The non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with determining whether the display is on, determine whether the backlight of the display is on.
Claim 11: The non-transitory computer readable storage medium of claim 1, wherein the non- transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to:  106 113692857Attorney Docket: P26157USC1/77870000212201 cease the sampling of audio input after the sampling of audio input has occurred for a predetermined duration of time.
Claim 8: The non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: cease the sampling of audio input after the sampling of audio input has occurred for a predetermined duration of time.
Claim 12: The non-transitory computer readable storage medium of claim 11, wherein the non- transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance 
Claim 9: The non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: cease the 
Claim 13: The non-transitory computer readable storage medium of claim 1, wherein the user input meeting a predetermined condition is a first user input meeting a first predetermined condition, and wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: 
Claim 10: The non-transitory computer readable storage medium of claim 1, wherein the user input meeting a predetermined condition is a first user input meeting a first predetermined condition, and wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: 
while sampling audio input in accordance with receiving the first user input, receive a second user input meeting a second predetermined condition; and 
while sampling audio input in accordance with receiving the first user input, receive a second user input meeting a second predetermined condition; and 
in accordance with receiving the second user input meeting the second predetermined condition, cease the sampling of audio input.
in accordance with receiving the second user input meeting the second predetermined condition, cease the sampling of audio input.
Claim 14: The non-transitory computer readable storage medium of claim 13, wherein the second predetermined condition is based on an amount of lowering of the electronic device during a time interval, the amount of lowering determined from an accelerometer of the electronic device.
Claim 11: The non-transitory computer readable storage medium of claim 10, wherein the second predetermined condition is based on an amount of lowering of the electronic device during a time interval, the amount of lowering determined from an accelerometer of the electronic device.
Claim 15: The non-transitory computer readable storage medium of claim 13, wherein the first predetermined condition is based on smoothness of a lowering of the electronic device during a time interval, the smoothness of the lowering determined from an accelerometer of the electronic device.
Claim 12: The non-transitory computer readable storage medium of claim 10, wherein the first predetermined condition is based on smoothness of a lowering of the electronic device during a time interval, the smoothness of the lowering determined from an accelerometer of the electronic device.
Claim 16: The non-transitory computer readable storage medium of claim 13, wherein the second predetermined condition comprises detecting activation of a button of the electronic device.
Claim 13: The non-transitory computer readable storage medium of claim 10, wherein the second predetermined condition comprises detecting activation of a button of the electronic device.
Claim 17: The non-transitory computer readable storage medium of claim 13, wherein the second predetermined condition comprises detecting touch input 
Claim 14: The non-transitory computer readable storage medium of claim 10, wherein the second predetermined condition comprises detecting touch input 
Claim 18: The non-transitory computer readable storage medium of claim 1, wherein the non- transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: while sampling audio input in accordance with receiving the user input meeting the predetermined condition, determine whether the display is off; and 
Claim 15: The non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: while sampling audio input in accordance with receiving the user input meeting the predetermined condition, determine whether the display is off; and 
in accordance with a determination that the display is off, cease the sampling of audio input.
in accordance with a determination that the display is off, cease the sampling of audio input.
Claim 19: The non-transitory computer readable storage medium of claim 1, wherein the non- transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: while sampling audio input in accordance with receiving the user input meeting the predetermined condition, identify an audio endpoint in the audio input; and 
Claim 16: The non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: while sampling audio input in accordance with receiving the user input meeting the predetermined condition, identify an audio endpoint in the audio input; and 
in response to identifying the audio endpoint, cease the sampling of audio input.
in response to identifying the audio endpoint, cease the sampling of audio input.
Claim 20: The non-transitory computer readable storage medium of claim 1, wherein the non- transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with triggering the virtual assistant session, prompt a user for spoken input.
Claim 17: The non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with triggering the virtual assistant session, prompt a user for spoken input.
Claim 21: The non-transitory computer readable storage medium of claim 1, wherein the audio input comprises the spoken trigger and additional input, and wherein the non-transitory computer-readable storage medium further comprises instructions, which when 
Claim 18: The non-transitory computer readable storage medium of claim 1, wherein the audio input comprises the spoken trigger and additional input, and wherein the non-transitory computer-readable storage medium further comprises instructions, which when 

determine a user intent based on at least the additional input in the audio input, and 
execute a task associated with the user intent.
execute a task associated with the user intent.
Claim 22: The non-transitory computer readable storage medium of claim 1, wherein the non- transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to:  108 113692857Attorney Docket: P26157USC1/77870000212201 in accordance with a determination that the electronic device is operating in a predetermined mode, forgo sampling of audio input, even after receiving the user input meeting the predetermined condition while the display is on, 
Claim 19: The non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with a determination that the electronic device is operating in a predetermined mode, forgo sampling of audio input, even after receiving the user input meeting the predetermined condition while the display is on, 
wherein operation in the predetermined mode comprises muting audio output of the electronic device.
wherein operation in the predetermined mode comprises muting audio output of the electronic device.
Claim 23: The non-transitory computer readable storage medium of claim 1, wherein the spoken trigger comprises comprise a predetermined phrase.
Claim 20: The non-transitory computer readable storage medium of claim 1, wherein the spoken trigger comprises comprise a predetermined phrase.


Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,886,953 in view of Han et al. (US PAP 20150221302). 

Consider claim 3, claim 1 of U.S. Patent No. 9,886,953  claims the non-transitory computer readable storage medium of claim 1, but does not specifically claim wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in 
In the same field of speech commands, Han teaches wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with triggering the virtual assistant session, trigger the virtual assistant session without enabling the display (0009, 0018, speech recognition session may remain active while screen is turned off).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to leave the display off during the speech session as taught by Han in the system of claim 1 of U.S. Patent No. 9,886,953 in order to prevent unneeded devices from being used and increasing user convenience (Han 0006-08).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "in accordance with determining whether the display is on" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 13, 16, 17, 20, 21, and 23  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US PAP 2011/0055256).

Consider claim 1, Phillips teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions (0194, deployed on computer software and hardware, 0203, computer readable media), which when executed by an electronic device with a display (0185, display), a microphone (0177, microphone), and an input device (0140, button), cause the electronic device to: 
receive user input via the input device (0140-141, press button to activate listening mode); 
determine whether the user input meets a predetermined condition (0140-141, determine if button has been pressed and device is in listening mode); 

determine whether the audio input comprises a spoken trigger (0149, detect spoken trigger name); and
in accordance with a determination that audio input comprises the spoken trigger: 
trigger a virtual assistant session (0146-48, 0155-56, assistant may be activated for speech commands based on recognition of trigger name) ; and 
provide a haptic output (0113, device may vibrate to indicate speech recognition is listening).

Consider claim 7, Phillips teaches the non-transitory computer readable storage medium of claim 1, wherein the predetermined condition comprises detecting activation of a button of the electronic device (0140, pushing a button).

Consider claim 8, Phillips teaches the non-transitory computer readable storage medium of claim 1, wherein the predetermined condition comprises detecting touch input on a touch-sensitive surface of the electronic device (0140-41 virtual button on touch screen).

Consider claim 9, Phillips teaches The non-transitory computer readable storage medium of claim 1, wherein the non- transitory computer-readable storage medium 
determine whether the display is on (0140-41, virtual button on a touchscreen may be used, which would require screen to be on); and 
wherein the sampling of audio input occurs in accordance with a determination that the display is on (0140-41, speech collected only after virtual button pressed, which requires screen to be on).

Consider claim 13, Phillips teaches the non-transitory computer readable storage medium of claim 1, wherein the user input meeting a predetermined condition is a first user input meeting a first predetermined condition, and wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: 
while sampling audio input in accordance with receiving the first user input, receive a second user input meeting a second predetermined condition (0140-41, push to end, a second button push to deactivate); and 
in accordance with receiving the second user input meeting the second predetermined condition, cease the sampling of audio input (0140-41 deactivating speech listening after push to end command).

Consider claim 16, Phillips teaches the non-transitory computer readable storage medium of claim 13, wherein the second predetermined condition comprises detecting 

Consider claim 17, Phillips teaches the non-transitory computer readable storage medium of claim 13, wherein the second predetermined condition comprises detecting touch input on a touch-sensitive surface of the electronic device (0140-14, push to end, may be pushing a virtual button on a touch screen).

Consider claim 20, Phillips teaches the non-transitory computer readable storage medium of claim 1, wherein the non- transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with triggering the virtual assistant session, prompt a user for spoken input ((0113, device may vibrate or otherwise indicate speech recognition is listening).

Consider claim 21, Phillips teaches the non-transitory computer readable storage medium of claim 1, wherein the audio input comprises the spoken trigger and additional input, and wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with triggering the virtual assistant session: 
determine a user intent based on at least the additional input in the audio input (0146, command after application name, such as “call John Jones”), and 


Consider claim 23, Phillips teaches the non-transitory computer readable storage medium of claim 1, wherein the spoken trigger comprises comprise a predetermined phrase (0145 device name may be required).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Hsu et al. (US PAP 2015/0161989).

Consider claim 2, Phillips teaches the non-transitory computer readable storage medium of claim 1, but do not specifically teach wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with receiving the user input meeting a predetermined condition, receive the user input while the display is off.
In the same field of speech command systems, Hsu teaches wherein the non-transitory computer-readable storage medium further comprises instructions, which 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to accept waking inputs while the screen is off as taught by Hsu in the system of Phillips in order to allow the device to stay in sleep mode to reduce power consumption (Hsu 0066).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Han et al. (US PAP 20150221302).

Consider claim 3, Phillips teaches the non-transitory computer readable storage medium of claim 1, but does not specifically teach wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with triggering the virtual assistant session, trigger the virtual assistant session without enabling the display.
In the same field of speech commands, Han teaches wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with triggering the virtual assistant session, trigger the virtual assistant session without 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to leave the display off during the speech session as taught by Han in the system of Phillips in order to prevent unneeded devices from being used and increasing user convenience (Han 0006-08).

Claim 4-6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Mun et al. (US PAP 2015/0340040).

Consider claim 4, Phillips teaches the non-transitory computer readable storage medium of claim 1, but does not specifically teach wherein the predetermined condition is based on an amount of lifting of the electronic device during a time interval, the amount of lifting determined from an accelerometer of the electronic device.
In the same field of speech commands, Mun teaches wherein the predetermined condition is based on an amount of lifting of the electronic device during a time interval, the amount of lifting determined from an accelerometer of the electronic device (Figure 12, 0108, 0072, 74, accelerometer can determine if user lifted device to mouth to speak.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to replace a button press with a raising motion as taught by Mun in the system of Phillips in order to increase user convenience by not requiring specific triggers to be pushed (Mun 0006).

Consider claim 5, Phillips teaches the non-transitory computer readable storage medium of claim 1, but does not specifically teach wherein the predetermined condition is based on smoothness of a lifting of the electronic device during a time interval, the smoothness of the lifting determined from an accelerometer of the electronic device.
In the same field of speech commands, Mun teaches wherein the predetermined condition is based on smoothness of a lifting of the electronic device during a time interval, the smoothness of the lifting determined from an accelerometer of the electronic device (0072, device can determine if running or walking etc, which would be a function of smoothness and time of acceleration).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to replace a button press with a raising motion as taught by Mun in the system of Phillips in order to increase user convenience by not requiring specific triggers to be pushed (Mun 0006).	

Consider claim 6, Mun teaches the non-transitory computer readable storage medium of claim 4, wherein the predetermined condition comprises a minimum period of dwell time in a position in accordance with the lifting of the electronic device (0074, determine if device has been raised to mouth to speak. If holding at mouth, there would be a detectable dwell time.).

Consider claim 14, Phillips teaches the non-transitory computer readable storage medium of claim 13, but does not specifically teach wherein the second predetermined 
In the same field of speech commands, Mun teaches wherein the second predetermined condition is based on an amount of lowering of the electronic device during a time interval, the amount of lowering determined from an accelerometer of the electronic device (Figure 12, 0108, 0072, 74, accelerometer can determine if user lifted device to mouth to speak. If the device is not lifted to mouth, it would not accept input).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to replace a button press with a raising motion as taught by Mun in the system of Phillips in order to increase user convenience by not requiring specific triggers to be pushed (Mun 0006).

Consider claim 15, Phillips teaches the non-transitory computer readable storage medium of claim 13, but does not specifically wherein the first predetermined condition is based on smoothness of a lowering of the electronic device during a time interval, the smoothness of the lowering determined from an accelerometer of the electronic device.
In the same field of speech commands, Mun teaches wherein the first predetermined condition is based on smoothness of a lowering of the electronic device during a time interval, the smoothness of the lowering determined from an accelerometer of the electronic device (0072, device can determine if running or walking etc, which would be a function of smoothness and time of acceleration).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Kanda et al. (US PAP 20150262583).

Consider claim 10, Phillips teaches The non-transitory computer readable storage medium of claim 1, but does not specifically teach wherein the non- transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with determining whether the display is on, determine whether the backlight of the display is on.
In the same field of mobile phone speech recognition, Kanda suggests wherein the non- transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with determining whether the display is on, determine whether the backlight of the display is on (0046, controllable backlight, which must be used for display to be variable.  In combination with Phillips where screen is on to indicate system is listening, backlight would be on as well.).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Chiba at al. (US PAP 20150255071).

Consider claim 11, Phillips teaches the non-transitory computer readable storage medium of claim 1, but do not specifically teach wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: cease the sampling of audio input after the sampling of audio input has occurred for a predetermined duration of time.
In the same field of speech input, Chiba teaches wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: cease the sampling of audio input after the sampling of audio input has occurred for a predetermined duration of time (0037, voice input may time out after a preset time.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a time out function as taught by Chiba in the system of Phillips in order to use a ubiquitous method of making sure the audio input does not remain open picking up false commands.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of VanBlon at al. (US PAP 20160180844).

Consider claim 12, Phillips teaches the non-transitory computer readable storage medium of claim 1, but do not specifically teach wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with ceasing to sample audio input, provide a haptic output.
In the same field of speech input, VanBlon teaches wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with ceasing to sample audio input, provide a haptic output (0051, Haptic feedback may be given in response to user commands).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a time out function as taught by VanBlon in the system of Phillips in order to use a ubiquitous method of alerting users to device status without making sounds.

Claim 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Faaborg at al. (US PAP US PAP2015/0370531).

Consider claim 18, Philips teaches the non-transitory computer readable storage medium of claim 1 but does not specifically teach wherein the non-transitory computer-
In the same field of speech commands, Faaborg teaches the non-transitory computer readable storage medium of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: while sampling audio input in accordance with receiving the user input meeting the predetermined condition, determine whether the display is off; and in accordance with a determination that the display is off, cease the sampling of audio input (0031, if device in standby mode, speech recognition may not be performed by that particular device.  It is well known that in standby mode, the screen backlight of a device is generally off).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to accept inputs based on device state as taught by Faaborg in the system of Phillips in order to increase convenience to the user when activating speech devices (Faaborg 0002).

Consider claim 22, Philips teaches the non-transitory computer readable storage medium of claim 1 but does not specifically teach wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with a determination 
In the same field of speech commands, Faaborg teaches , wherein the non-transitory computer-readable storage medium further comprises instructions, which when executed by the electronic device, cause the electronic device to: in accordance with a determination that the electronic device is operating in a predetermined mode, forgo sampling of audio input, even after receiving the user input meeting the predetermined condition while the display is on, wherein operation in the predetermined mode comprises muting audio output of the electronic device (0031, device may not be selected to receive input based on operating mode, including "silent mode.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to accept inputs based on device state as taught by Faaborg in the system of Phillips in order to increase convenience to the user when activating speech devices (Faaborg 0002).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Prokofieva at al. (US PAP 20160091967).

Consider claim 19, Phillips teaches the non-transitory computer readable storage medium of claim 1, but does not specifically teach while sampling audio input in accordance with receiving the user input meeting the predetermined condition, identify 
In the same field of speech recognition, Prokofieva teaches while sampling audio input in accordance with receiving the user input meeting the predetermined condition, identify an audio endpoint in the audio input; and in response to identifying the audio endpoint, cease the sampling of audio input (0050, end of speech may be detected as used to end processing.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use endpoint detection as taught by Prokofieva in the system of Phillips in order to use a well-known method of insuring that the recognition system does not except extraneous inputs.

Allowable Subject Matter
Claim 24 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 statutory double patenting set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 23, Mun teaches An electronic device (abstract) comprising: 
A display (figure 3);
One or more processors (0113), 
a memory (0113); and

receiving user input via the input device, the user input meeting a predetermined condition (0104-105 context of speech determined, such as movements); 
in accordance with receiving the user input meeting the predetermined condition, sample audio input received via the microphone (0106, if context determines is speech); 
determining whether the audio input comprises a spoken trigger (0106, voice command determined); and 
in accordance with a determination that audio input comprises the spoken trigger, triggering a virtual assistant session (0106, voice command activated).
Mun does not specifically teach while the display is on, receive user input via the input device.
In the same field of speech input Faaborg teaches while the display is on, receive user input via the input device (0031, if device in standby mode, speech recognition may not be performed by that particular device.  It is well known that in standby mode, the screen of a device is generally off.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to accept inputs based on device state as taught by Faaborg in the system of Mun in order to increase convenience to the user when activating speech devices (Faaborg 0002).
	However the prior art of record does not teach or fairly suggest the limitations of "while the display is off, receive user input via the input device; determine if the user 

Claim 25 contains similar limitations as claim 24 and therefore contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2658